DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on July 6, 2022, the applicants have amended claims 12, 15 and 16.
3. Claims 12 and 15-43 are pending in the application.

Response to Arguments
4. Applicant's arguments filed on July 6, 2022 have been fully considered but they are not persuasive regarding treating various disease conditions listed in instant claims. The applicants have amended claims to overcome enablement rejection for preparing and using solvates of instant compounds. The applicants have also filed a terminal disclaimer to overcome ODP rejection. Regarding enablement rejection for treating heart failure, coronary heart disease, atrial and ventricular arrythmia, renal failure and nephropathy with the instant compounds, the applicants have submitted several references to support enablement for treating the above listed disease conditions. However, none of these references teach utility or efficacy of muscarinic M2 receptor agonists for treating heart failure, coronary heart disease, atrial and ventricular arrythmia, renal failure and nephropathy. As stated clearly in the last office action and admitted by the applicants in their response that the instant compounds are cholinergic muscarinic 2 receptor (M2) agonists. All the submitted references show the role of increasing acetylcholine levels in various disease conditions. However, acetylcholine acts on muscarinic as well as nicotinic receptors and there are various subtypes of both muscarinic and nicotinic receptors. In case of muscarinic receptors, there are various subtypes including M1, M2 and M3. Out of all the submitted references, only one reference by Intachai (Int. J. Mol. Sci.) teaches efficacy of M2 receptor agonist in myocardial ischemic/reperfusion injury model and therefore, for treating acute myocardial infarction. The applicants need to submit references showing well known utility of muscarinic M2 receptor agonists for treating heart failure, coronary heart disease, atrial and ventricular arrythmia, renal failure and nephropathy in order to overcome enablement rejection.
Conclusion
5. Rejection of claims 12 and 15-43 under 35 U.S.C. 112, first paragraph is maintained for the reasons of record.

6. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                        /CHARANJIT AULAKH/                                        Primary Examiner, Art Unit 1625